UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Date of Report: December 9, 2008 (Date of earliest event reported) Rosetta Resources Inc. (Exact name of registrant as specified in its charter) DE 000-51801 43-2083519 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 717 Texas, Suite 2800 Houston, TX 77002 (Address of principal executive offices) (Zip Code) 713-335-4000 (Registrant's telephone number, including area code) Not Applicable (Former Name or Former Address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03. Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On December 9, 2008, the Board of Directors (the “Board”) of Rosetta Resources, Inc. (the “Company”) adopted amended and restated by-laws (the “Bylaws”). The Bylaws set forth new advance notice provisions in new Sections 2.6 and 3.7 for a stockholder of the Company to propose nominees for election to the Board or to submit other business at an annual or special meeting of stockholders, other than a matter properly brought at an annual meeting in compliance with Rule 14a-8 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). The Bylaws add the requirement for stockholders to provide advance written notice of stockholder proposals or nominations for an annual meeting and require that such advance notice be delivered to the Company not less than 90 days nor more than 120 days prior to the first anniversary of the preceding year’s annual meeting, subject to certain conditions.In addition, the Bylaws set forth the scope of information stockholders must provide when bringing other business before a stockholder meeting or nominating a director pursuant to the advance notice provisions. To be in proper written form, a stockholder’s notice with respect to any business (other than nominations) must state with respect to each such matter such stockholder proposes to bring before the annual meeting (1) a brief description of the business, the text of the proposal or business and the reasons for conducting such business at the annual meeting, (2) certain identifying information with respect to the stockholder and any other person on whose behalf the proposal is made (such stockholder or other person, a “Proposing Person”), (3) the class and number of shares of the Company’s capital stock owned beneficially and of record by the Proposing Person, (4) with respect to each Proposing Person, whether and the extent to which any hedging or other transaction has been entered into by or on behalf of, or any other agreement has been made, the effect or intent of which is to mitigate loss or manage the risk or benefit of share price changes for, or to increase or decrease the voting power of, such Proposing Persons with respect to any Company securities, (5) a description of all arrangements among each Proposing Person and any other person (including their names) relating to the proposal of such business by such stockholder, (6) any material interest of each Proposing Person in such business, and (7) any other information relating to the Proposing Person required to be disclosed in a proxy statement or other filings required to be made in connection with proxy solicitations for election of directors, or would be otherwise required, in each case pursuant to the Exchange Act. To be in proper written form, a stockholder’s notice with respect to director nominations must set forth (1) as to each nominee, the name, age, business address and residence address of such nominee and his or her principal occupation or employment and (2) as to the stockholder giving notice, (a) certain identifying information with respect to such stockholder and any other person on whose behalf the nomination in made (such stockholder or other person, a “Nominating Person”) and (b) a description of all arrangements between such Nominating Person, any proposed nominee and any other person (including their names) pursuant to which the nomination(s) are to be made by the Nominating Person.In addition, a stockholder’s notice must include the following with respect to each nominee or Nominating Person: (1) the class and number of shares of the
